
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.27


    EAGLEPOINT PARTNERS TWO, LLC

--------------------------------------------------------------------------------

        as Landlord    
 
 
AND
 
 
 
 
GUITAR CENTER STORES, INC.

--------------------------------------------------------------------------------


 
      as Tenant    


--------------------------------------------------------------------------------

LEASE AGREEMENT

--------------------------------------------------------------------------------


Dated as of August 15, 2001

--------------------------------------------------------------------------------

        LEASE AGREEMENT dated as of August 15, 2001, between EAGLEPOINT PARTNERS
TWO, LLC an Indiana limited liability company, as lessor (herein called
"Landlord"), having an address at 9777 N. College Avenue, Indianapolis, IN 46280
and GUITAR CENTER STORES, INC., a(n) Delaware corporation, as lessee (herein
called "Tenant"), having an address at 5795 Lindero Canyon Road, Westlake
Village, CA 91362.

        WHEREAS, Landlord is the fee simple owner of the parcel of land
described more particularly in Schedule A attached hereto and by reference made
a part hereof; and

        WHEREAS, Landlord and Tenant desire to enter into a lease relating to
said parcel of land and improvements intended to be constructed thereon.

        NOW, THEREFORE, Landlord and Tenant hereby agree as follows:

        1.    Demise.    For and in consideration of the rents and other amounts
hereinafter stipulated to be paid and the provisions of this Lease hereinafter
stipulated to be observed and performed by Tenant and Landlord, Landlord hereby
demises and lets to Tenant, and Tenant hereby takes and leases from Landlord,
for the term described in Section 4 and subject to the provisions hereinafter
set forth, the parcel of land described in Exhibit A attached hereto and by
reference made a part hereof (the "Land") (including the unhindered right to
use, in common with others authorized to use them, such access roads,
approaches, curbs, and driveways allowing ingress and egress to and from the
Land and the improvements to be constructed thereon), and improvements to be
constructed thereon consisting of an approximately 505,250 square foot building
(the "Building") and other improvements which may be constructed thereon (the
"Improvements"), the Building and Improvements all to be constructed pursuant to
Exhibit D attached hereto and by reference made a part hereof, and all
easements, rights and appurtenances thereto (the Land, Building and Improvements
collectively herein called the "Premises"). Upon completion of the Improvements,
Landlord shall provide Tenant with (i) a Certificate of Occupancy and
(ii) architect and engineer certifications evidencing that the Premises have
been built according to the plans and specifications contained herein. Landlord
shall use its reasonable best efforts to inform Tenant of any required occupancy
permits which may be required by the governing authorities.

        (a)    Measurement of Premises.    Prior to the Commencement Date,
Landlord's architect shall certify the rentable area of the Building. If
Landlord's architect certifies that the Building is less than 505,250 rentable
square feet, then the Rent shall be proportionately reduced. The cost of the
remeasurement shall be borne by Landlord.

        (b)    Exhibit / Specification Approvals.    It is acknowledged and
understood by the Parties hereto, that some of the Exhibits to this Lease may
not be completed prior to the execution of this Lease. As such, the Parties
reserve the right to review and approve such Exhibits prior to incorporation
into this Lease document. All Exhibits attached hereto shall bear signature
lines and shall be fully executed by authorized representatives of the Parties
hereto. Exhibits to this Lease shall be null and void, and of no force or effect
unless fully executed by authorized representatives of the Parties hereto.

        2.    Title; Condition; Mortgage.    

        (a)  The Premises are demised and let, subject to the Permitted
Exceptions as set forth in Exhibit B attached hereto and by reference made a
part hereof (the "Permitted Exceptions") and subject to completion by Landlord
of the work set forth on Exhibit D ("Landlord's Work").

        (i)    Compliance With All Laws and Specifications.    Landlord
represents to the best of its knowledge, and warrants that the Premises, the
Building, and all improvements thereto, shall, as of the Commencement Date, as
defined in Section 4, comply with any and all laws, ordinances, codes, rules,
regulations, or order applicable in the municipality in which the

1

--------------------------------------------------------------------------------

Premises and the Building are located, or any other governmental or
quasi-governmental authority by reason of Tenant's intended use of the Premises
and Landlord shall be liable for any alterations, improvements, or modifications
required to comply with any laws promulgated or enacted as of the date of this
Lease. Landlord represents and warrants that the Premises, the Building and all
improvements thereto shall be constructed in strict compliance with the Building
Plans and Specifications, as set forth in Exhibits D, D-1 and D-2, and the Scope
of Work, attached, or to be attached, hereto, except as modified in accordance
with the method therein provided. Notwithstanding anything herein to the
contrary, Landlord, in addition to Landlord's responsibilities in Section 39,
shall continue to be responsible for any failure to build in accordance with
such Building Plans and Specifications if the failure is latent at the time of
the Commencement Date.

        (ii)  Notwithstanding anything to the contrary set forth in this Lease,
Landlord represents to the best of its knowledge and warrants that none of the
Permitted Exceptions, nor any other recorded agreement, covenant, restriction or
other item of record exists which will in any way operate to adversely impair
Tenant's intended use and/or quiet enjoyment of the Premises, the Building and
all of the Land and improvements thereon. Landlord further covenants that
Landlord will not enter into any easements or agreements that will adversely
impact Tenant's intended use and/or quiet enjoyment of the Premises, the
Building and all of the Land and improvements thereon.

        (b)  Contemporaneously with the commencement of the term of this Lease,
Landlord is creating indebtedness for borrowed money and, as security for the
payment thereof and of other indebtedness, is mortgaging its estate, right,
title and interest hereunder and in the Premises pursuant to a Mortgage (herein
together with any amendments or supplements thereto or replacements thereof
called the "Mortgage"), between Landlord as mortgagor and a lender selected by
Landlord, in its sole discretion, (herein together with its successors or
assigns or any subsequent holder of a Mortgage called the "Mortgagee"), which
will create a first lien on the Premises subject to this Lease and the rights of
Tenant hereunder.

        3.    Use.    Tenant shall have the right to occupy and use the Premises
for the operation of Warehouse/Distribution Center, incidental office, and any
other use incidental thereto (the "Permitted Use") and for no other purpose
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. In no event shall Tenant use the
Premise for a use which is prohibited by any applicable laws or ordinances, now
or hereafter in effect.

        4.    Term.    Subject to the provisions of this Lease, Tenant shall
have and hold the Premises for a term commencing June 14, 2002 (the
"Commencement Date") and continuing for one hundred and twenty (120) consecutive
months (such period herein called the "Term"). If the Commencement Date is other
than the first day of a month, and therefore this Lease would expire on a day
other than the last day of a month, the length of the Term shall be extended
through the last day of that month. Prior to the Commencement Date and no later
than February 14, 2002 (the "Fixturing Occupancy Date"), Tenant shall have
access to the Premises for fixturing and the condition of the Premises shall be
as described in Exhibit F. Tenant covenants and agrees that such fixturing
period shall be deemed to be under the terms, covenants, conditions and
provisions of this Lease, except as to the covenant to pay Basic Rent,
Additional Rent or other amounts payable by Tenant hereunder. Thirty (30) days
after the Fixturing Occupancy Date, Landlord shall deliver the Premises to
Tenant for the completion of Tenant's fixturing and the beginning of operations
and the condition of the Premises shall be as described in Exhibit F-1. Tenant
covenants and agrees that such period prior to the Commencement Date shall be
deemed to be under the terms, covenants, conditions and provisions of this
Lease, except as to the covenant to pay Basic Rent. The Commencement Date shall
extend one day for every day that the Premises are not available to Tenant as
described in Exhibit F on the Fixturing Occupancy Date or as described in
Exhibit F-1 thirty (30) days after the Fixturing Occupancy Date.

2

--------------------------------------------------------------------------------


        Excepting delays caused by Tenant and events of force majeure as defined
in Section 31, Landlord shall provide to Tenant two (2) days of abatement (in
addition to any other abatement provided hereunder) of Basic Rent, Additional
Rent and other amounts payable by Tenant hereunder for every day past the
Fixturing Occupancy Date that the Premises is not as described in Exhibit F or
for every day past thirty (30) days past the Fixturing Occupancy Date that the
Premises is not as described in Exhibit F-1.

        Excepting delays caused by Tenant and events of force majeure as defined
in Section 31, if Landlord fails to deliver the Premises to Tenant as described
in Exhibit F prior to May 15, 2002 or as described in Exhibit F-1 prior to
June 14, 2002, Tenant shall have the right, but not the obligation, to terminate
this Lease by delivering written notice to Landlord of Tenant's election to
terminate.

        5.    Rent.    

        (a)  Commencing on the Commencement Date and during the Term of this
Lease, Tenant shall pay to Landlord, in lawful money of the United States, at
Landlord's address set forth above or at such other place or to such other
person as Landlord from time to time may designate, the rental provided for in
Exhibit C attached hereto and by reference made a part hereof which is then
applicable (such rental being herein called "Basic Rent"). Basic Rent shall be
payable by Tenant in installments in the amounts provided for in Exhibit C and
be due and payable on the first day of the month in the months provided for in
Exhibit C (herein called "Payment Dates").

        (b)  All sums, liabilities, obligations and other amounts which Tenant
is required to pay or discharge pursuant to this Lease in addition to Basic Rent
[other than any amount payable as liquidated damages pursuant to
Section 19(b)(ii)(B)], as defined herein, together with any interest, penalty,
or other sum which may be added for late payment thereof, shall constitute
additional rent hereunder (herein called "Additional Rent"). In the event of any
failure on the part of Tenant to pay or discharge any of the foregoing, after
notice as provided in Section 19(a)(i)(A), Landlord shall have all rights,
powers and remedies provided for herein (or by law or equity or otherwise) in
the case of nonpayment of Basic Rent. Tenant may pay Additional Rent directly to
the person entitled thereto as long as Tenant is not in default hereunder,
beyond the applicable cure period. Tenant will pay to Landlord, on demand,
interest at the rate of twelve percent (12%) per annum on (i) overdue
installments of Basic Rent, from the seventh (7th) day after the Payment Date,
until the date on which such installment of rent is paid, and (ii) any amounts
which Landlord shall have paid and which shall be payable by Tenant as
Additional Rent, from the date of payment thereof by Landlord until repaid to
Landlord by Tenant.

        The security deposit has been intentionally deleted from this Lease.

        6.    Payment of Expenses.    Commencing thirty (30) days after the
Fixturing Occupancy Date, and continuing throughout the term, Tenant shall be
responsible for the payment of taxes, utilities and other charges (see Section 8
for further provisions), insurance as required by this Lease (see Section 15 for
further provisions), and Tenant's repairs (see Section 12 for further
provisions).

        7.    Net Lease; Nonterminability.    

        (a)  Basic Rent, Additional Rent and any and all other amounts payable
by Tenant hereunder shall be paid by Tenant without notice or demand (except as
herein otherwise provided). If and so long as the estate, right, title and
interest of Landlord hereunder or in the Premises shall be assigned or mortgaged
as security for the payment of indebtedness for borrowed money, Basic Rent,
Additional Rent and all other amounts payable by Tenant hereunder shall be paid
by Tenant without any set-off, counterclaim, deduction, defense, abatement,
suspension, deferment, diminution or reduction of any kind or for any reason
whatsoever except as expressly herein provided.

3

--------------------------------------------------------------------------------

        (b)  Tenant will remain obligated under this Lease in accordance with
its terms, and will not take any action to terminate (except in accordance with
the provisions hereof), rescind, disaffirm or avoid this Lease for any reason,
notwithstanding any bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution or other proceeding affecting Landlord,
Tenant or any assignee of Landlord or Tenant, or any action with respect to this
Lease which may be taken by any receiver, trustee or liquidator (or other
similar official) or by any court.

        8.    Taxes and Other Charges; Compliance With Law and Agreements.    

        (a)  Tenant will pay and discharge, or cause to be paid and discharged,
prior to the imposition of any interest or penalty for delinquency, all taxes
(including, without limitation, Tenant's income, franchise and excess profits
taxes, but excluding Landlord's income, franchise and excess profit taxes), all
assessments (including without limitation, all assessments for public
improvements or benefits, whether or not commenced or completed prior to the
date hereof and whether or not to be completed prior to the expiration of the
Term of this Lease), fees, water, sewer or other rents, rates and charges,
excises, levies, license fees, permit fees, and other private or governmental
similar charges, general or special, ordinary or extraordinary, foreseen or
unforeseen, of every character, and any interest and penalties thereon, which
may be levied or assessed against, or be confirmed or imposed on or in respect
of: (i) Landlord, (ii) the Premises or any portion thereof or the interest of
Tenant or Landlord therein or in respect thereof, (iii) any Basic Rent,
Additional Rent or any or all other amounts payable by Tenant under the Lease,
(iv) the Lease or the interest of Tenant or Landlord thereunder, (v) the
possession, use, occupancy, maintenance, repair or rebuilding of the Premises or
any portion thereof, (vi) gross receipts from the Premises or any portion
thereof, or (vii) the earnings arising from the possession, use or occupancy of
the Premises; but nothing in the foregoing shall require the payment or
discharge of any tax, charge, levy, assessment, or lien, or any other imposition
or encumbrance on or against the Premises or any portion thereof, so long as the
same shall be the subject of a contest which is diligently being conducted in
compliance with all legal requirements. If any tax or assessment levied or
assessed against the Premises may legally be paid in installments, Tenant shall
have the option to pay such tax or assessment in installments, and Tenant shall
be obligated to pay only such installments as shall be properly allocated to
periods within the Term hereof. Taxes shall be allocable to the Term hereof if
they are due and payable during a calendar year within the Term hereof, and the
taxes that are due and payable in any year during the Term hereof shall be
prorated for the first and last years of the Term.

        (b)  Tenant shall (i) pay all charges for utility, communication and
other services rendered to or used by Tenant on or about the Premises commencing
thirty (30) days after the Fixturing Occupancy Date, (ii) comply with all
contracts relating to such services, and (iii) do all other things required for
the maintenance and continuation of such services.

        (c)  Tenant shall, at its cost and expense, comply with, and cause the
Premises to comply with the Permitted Exceptions, all applicable laws, and
ordinances, now or hereafter in effect. (Landlord agrees that it will not
support assessments under the Declaration, as defined in Exhibit B, except those
that are reasonable for a park such as that where the Premises are located).

        (d)  Tenant shall furnish to Landlord, within thirty (30) days after
reasonable demand by Landlord, proof of the payment of any such tax, assessment,
fee, water, sewer or other rent, rate, charge, excise, levy, license fee, permit
fee, or other governmental or similar charge, or any other charge, which is the
obligation of Tenant hereunder.

        9.    Liens.    Tenant will remove and discharge promptly, at its cost
and expense, all liens, encumbrances and charges upon the Premises which arise
for any reason whatsoever as a result of Tenant's, its employees', agents' or
invitees' actions or inactions or in connection with any services performed or
materials furnished by or at the request of Tenant, its employees, agents or
invitees,

4

--------------------------------------------------------------------------------

including but not limited to all such liens, encumbrances and charges which
arise out of the possession, use, occupancy, maintenance, repair, replacement or
rebuilding of the Premises by Tenant or by reason of labor or materials
furnished or claimed to have been furnished to Tenant, but excluding (i) the
Permitted Exceptions and (ii) minor liens, encumbrances and charges which do not
individually or in the aggregate materially adversely affect the value or use of
the Premises for which it is to be used by Tenant hereunder provided that
Landlord receives adequate surety against any loss. Notwithstanding the
foregoing, Tenant shall have the right to bond any such lien, encumbrance or
charge and contest it by appropriate proceeding prosecuted diligently and in
good faith. Tenant shall have no obligation in connection with liens resulting
from any act or omission of Landlord or Landlord's agents, representatives,
contractors, employees or adjacent tenants.

        10.    Indemnification.    

        (a)  Indemnification of Landlord. Tenant will protect, indemnify and
save harmless Landlord and Mortgagee from and against all liabilities,
obligations, claims, damages, penalties, causes of action, costs and expense
(including, without limitation, reasonable attorneys' fees and expenses) imposed
upon or incurred by or asserted against Landlord or against Mortgagee by reason
of the occurrence or existence of any of the following during the Term and the
period of holdover by Tenant: (i) any accident, injury to or death of persons or
loss of or damage to property occurring on or about the Premises or any part
thereof or occurring on or about the adjoining sidewalks, curbs, vaults and
vault space, if any, streets or ways as a result of or in connection with
Tenant's use or occupancy of the Premises, (ii) any use, nonuse or condition of
the Premises or any part thereof or any use, nonuse or condition of the
adjoining sidewalks, curbs, vaults and vault space, if any, streets or ways
resulting from Tenant's use or occupancy of the Premises, (iii) any failure on
the part of Tenant to perform or comply with any of the terms of this Lease, or
(iv) performance of any labor or services or the furnishing of any materials or
other property in respect of the Premises or any part thereof. In case any
action, suit or proceeding is brought against Landlord or against Mortgagee by
reason of any such occurrence, Tenant, upon request, will at Tenant's expense
resist and defend such action, suit or proceeding or cause the same to be
resisted and defended by counsel designated by Tenant and reasonably approved by
Landlord and Mortgagee. The obligations of Tenant under this Section shall
survive any termination of this Lease.

        (b)  Indemnification of Tenant. Landlord will protect, indemnify and
save harmless Tenant from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expense (including, without
limitation, reasonable attorneys' fees and expenses) imposed upon or incurred by
or asserted against Tenant by reason of the occurrence or existence of any of
the following during the Term and the period of any holdover by Tenant: (i) any
accident, injury to or death of persons or loss of or damage to property
occurring on or about the Premises or any part thereof or occurring on or about
the adjoining sidewalks, curbs, vaults and vault space, if any, streets or ways
as a result of or in connection with Landlord's or Landlord's employees',
agents' or representatives' acts or omissions on the Premises, (ii) any use,
nonuse or condition of the Premises or any part thereof or any use, nonuse or
condition of the adjoining sidewalks, curbs, vaults and vault space, if any,
streets or ways resulting from Landlord's or Landlord's employees', agents' or
representatives' acts or omissions on the Premises, (iii) any failure on the
part of Landlord to perform or comply with any of the terms of this Lease, or
(iv) performance of any labor or services or the furnishing of any materials or
other property in respect of the Premises or any part thereof by Landlord or
Landlord's employees, agents or representatives. In case any action, suit or
proceeding is brought against Tenant by reason of any such occurrence, Landlord,
upon request, will at Landlord's expense resist and defend such action, suit or
proceeding or cause the same to be resisted and defended by counsel designated
by Landlord and reasonably approved by Tenant. The obligations of Landlord under
this Section shall survive any termination of this Lease.

5

--------------------------------------------------------------------------------




        11.    Landlord's Repairs.    During the term of the Lease and any
extensions thereof, Landlord shall maintain, repair and replace, as necessary at
its expense, the structural integrity of the roof, foundation (excluding the
slab), exterior walls and all other structural components of the Building,
excluding damages caused by Tenant, its agents, invitees and contractors. The
term "exterior walls" as used in this Section shall not include windows, glass
or plate glass, doors or overhead doors, special store fronts, dock bumpers,
dock plates or levelers, or office entries. Tenant shall promptly give Landlord
written notice of any repair required by Landlord pursuant to this Section,
after which Landlord shall promptly repair.

        12.    Tenant's Repairs; Inspection.    Tenant, at its expense, shall
repair, replace and maintain in good condition all portions of the Premises and
all areas, improvements and systems exclusively serving the Premises including
without limitation, dock and loading areas, truck doors, interior portions of
plumbing, water and sewer lines up to points of common connection, fire
sprinklers and fire protection systems, entries, doors, ceilings, windows,
interior walls, and the interior surface of demising walls, and heating,
ventilation and air conditioning systems reasonable wear and tear, damages
caused by Landlord, its agents, invitees and contractors excluded. Such repair
and replacements include capital expenditures and repairs whose benefit may
extend beyond the Term. Heating, ventilation and air conditioning systems and
other mechanical and building systems serving the Premises shall be maintained
at Tenant's expense pursuant to maintenance service contracts entered into by
Tenant. If Tenant fails to perform any repair or replacement for which it is
responsible, Landlord may perform such work and be reimbursed by Tenant within
thirty (30) days after demand therefor. Tenant shall bear the full cost of any
repair or replacement to any part of the Premises that results from damage
caused by Tenant, its agents, contractors, or invitees. Notwithstanding anything
to the contrary set forth in this Section 12, or elsewhere in this Lease, if any
capital additions, repairs or replacements in connection with any governmental
requirement, code compliance, or other such capital additions, repairs or
replacements are required by any law, ordinance, rule or regulation that the
express terms of this don't require Landlord to make, and the useful life of
such capital addition, repair or replacement will survive the expiration of the
Lease, then the cost of such capital repair or replacement shall be prorated
between Landlord and Tenant (i.e., Tenant shall be responsible for the cost of
such capital repair or replacement, divided by its useful life, multiplied by
the remaining term including any extension exercised under Section 32—Landlord
shall be responsible for the rest of the cost of any such capital repair or
replacement). Tenant shall consult with Landlord about the cost and method of
making such additions, repairs or replacements. In no event shall Tenant be
responsible for any maintenance, repairs or replacement required as a result of
any act or omission of Landlord, Landlord's contractors, agents,
representatives, employees, or invitees.

        Landlord, Mortgagee and their authorized representatives may upon
twenty-four (24) hours prior notice to Tenant, or without notice in the case of
an emergency (but in such case, Landlord shall be responsible for properly
securing the Premises prior to leaving), during Tenant's regular business hours
enter the Premises or any part thereof for the purpose of inspecting the same.
Neither Landlord nor Mortgagee shall have any duty to make such inspection, nor
shall they incur any liability or obligation for making or not making any such
inspection.

        In the event of an emergency (any event that in Tenant's reasonable
opinion poses a potential threat to life and/or property), and/or in the event
that Landlord shall fail to perform any of Landlord's responsibilities within
the applicable cure period, then Tenant shall have the right, but not the
obligation to make the necessary and appropriate repairs, or to take the
necessary appropriate action, on behalf of Landlord, and Landlord shall promptly
reimburse Tenant the full cost of such repairs or action. If Landlord shall fail
to full reimburse Tenant for such costs, Tenant may, but shall not be required
to deduct such amounts from up to Ten Per Cent (10%) of the amount of any
installment of Basic Rent owing from Tenant to Landlord.

6

--------------------------------------------------------------------------------


        13.    Alterations and Additions.    

        (a)  Tenant may, at its cost and expense, make additions or improvements
to or alterations of the Building and other improvements to the Premises in
conformity with the requirements of this Section 13(a). Title to all additions,
improvements and alterations, and to all new buildings, structures and
improvements constructed on the Premises from time to time, shall at lease
expiration or earlier termination vest in Landlord and shall be a part of the
Premises subject to Tenant's obligation to remove upon Landlord's election as
provided in Section 23. Any such additions, improvements or alterations shall
not be made without the prior written approval of Landlord and Mortgagee, which
shall not be unreasonably withheld, conditioned, or delayed. Notwithstanding the
foregoing, Tenant may make nonstructural alterations without Landlord's or
Mortgagee's approval.

        (b)  Tenant may, at its cost and expense, install or place or reinstall
or replace upon and remove from the Premises any trade fixtures, machinery,
equipment and personal property, subject to the provisions of Section 13(a). Any
such trade fixtures, machinery, equipment and personal property shall remain the
property of Tenant, provided that upon the occurrence of an Event of Default
under this Lease, such trade fixtures, machinery, equipment and personal
property shall be promptly removed from the Premises by Tenant upon any
repossession of the Premises (whether or not this Lease has been terminated) and
Tenant will immediately upon such removal, at its cost and expense, repair all
damage to the Premises caused by such removal, whether effected by Landlord or
by Tenant.

        (c)  Tenant shall not place a load upon any floor, or suspend a load
from any structural member of the Premises which exceed either the floor load
per square foot which such floor was designed to carry or that which is allowed
by law; or which exceeds the engineering specifications for structural members.

        14.    Condemnation and Casualty.    

        (a)  With respect to condemnation or public taking only, Tenant may take
such action in connection with any claim, proceeding or other action as shall be
appropriate to protect the interests of Tenant but shall not be entitled to any
recovery that diminishes the amount recoverable by Landlord. Each party shall
pay all fees, costs and other expenses which may become payable as a result of
or in connection with their respective activities under this paragraph.

        (b)  If, after any occurrence of (i) damage or destruction to the
Premises or any portion thereof due to fire or other casualty or cause, or
(ii) the taking of the Premises or any portion thereof in connection with any
condemnation, or other taking or sale of the possession, use, occupancy or title
to the Premises by or on account of any completed, pending or threatened eminent
domain proceedings or other equivalent action by any governmental authority or
other entity having the power of eminent domain, and, in the case of an
occurrence described in clause (i), the occurrence results in a Substantial
Destruction, as defined in Section 14(d), or if, in the case of an occurrence
described in clause (ii), the occurrence results in a Substantial Taking, as
defined in Section 14(e), and as a result of either such occurrence either
(A) Tenant determines in its sole and absolute judgment that the Premises are
unfit for the Permitted Use or (B) Tenant loses and is unable to obtain within
thirty (30) days despite good faith efforts any city, county or state licenses
necessary to operate for the Permitted Use, Tenant, within thirty (30) days
after such Substantial Destruction or Substantial Taking, may give notice to
Landlord of Tenant's intention to terminate this Lease. Such notice shall
(i) specify such termination date, which shall be the Payment Date first
occurring at least sixty (60) days after such notice is given, and, (ii) contain
a brief description of such occurrence and of the basis for such determination
by Tenant. Upon receipt of such notice as required in this Section 14(b), the
Lease shall terminate on the termination date set forth in the notice.

7

--------------------------------------------------------------------------------






        (c)  If, after any occurrence of the character referred to in
Section 14(b), Tenant is not permitted to give notice of its intention to
terminate this Lease, or if Tenant elects not to terminate this Lease, then
(i) this Lease shall continue in effect with a proportionate abatement of any
Basic Rent, (ii) Landlord shall, promptly after any such occurrence and receipt
of the insurance or condemnation proceeds (whichever is applicable), repair,
replace and rebuild the Premises, to at least the extent necessary and
practicable to restore the Premises to the condition immediately prior to such
occurrence, and (iii) the entire award, compensation, insurance proceeds or
other payment, if any, on account of any such occurrence, less any expenses
incurred by Landlord in collecting such award, compensation, insurance proceeds
or other payment of Landlord, shall be available to Landlord to restore the
Premises (such award, compensation or other payment, less such expenses, being
herein called the "Net Award") and (iv) Tenant shall pay to Landlord any amounts
incurred by Landlord for its actual costs in restoring the Premises, less the
Net Proceeds, within ten (10) days of receipt by Tenant of an invoice for such
costs unless such shortfall is a result of Landlord informing Tenant of an
amount for the full insurable value of the Premises which proves to be
inadequate.

        (d)  As used herein, "Substantial Destruction" means damage or
destruction (i) to the extent of more than 50% of the cost of replacement of the
Building, or (ii) which cannot be repaired or restored within the period set
forth in subsection 14(i) below.

        (e)  As used herein, "Substantial Taking" means the taking by
condemnation or the exercise of the power of eminent domain of (i) 25% or more
of the parking area constituting a part of the Premises (and the failure of
Landlord within ninety (90) days after such taking to replace such parking area
so as to provide the Premises with a number of parking spaces which is not less
than that existing prior to such taking), (ii) any part of the Building
sufficient to reduce the existing total square feet of floor area in such
building so as to render it unfit for use for the Permitted Use, or (iii) which
restoration cannot be completed within the period set forth in subsection
14(i) below.

        (f)    Notwithstanding the foregoing (a) through (e), if there is an
event of Substantial Destruction or a Substantial Taking during the last twelve
(12) months of this Lease, then Landlord shall have the option to terminate this
Lease by giving written notice of its election to so terminate within ten
(10) days of such event of Substantial Destruction or Substantial Taking, in
which case this Lease shall terminate effective as of the date of such
Substantial Destruction or Substantial Taking, provided however, that if Tenant
shall have any remaining option to extend the Lease, Tenant shall have the right
to save this Lease, and void Landlord's notice of termination by exercising its
option, in which case Landlord shall undertake repair or replacement steps as
set forth in this Section 14.

        (g)  If the Premises or any portion thereof are taken under the power of
eminent domain or sold under the threat of the exercise of said power, this
Lease shall terminate as to the part taken as of the date the condemning
authority takes title or possession, whichever first occurs.

        (h)  In any event of damage or destruction, or condemnation, Basic Rent
shall be abated to the extent of the portion of the Premises affected by the
damage or condemnation, or entirely, if Tenant cannot use the Premises for its
intended use, despite the portion affected by the damage or condemnation. The
abatement of Basic Rent shall continue until Landlord has restored the Premises
to their condition prior to the event of damage or condemnation, and Tenant has
been afforded a reasonable period of time to restore Tenant's fixtures and
improvements, such that Tenant can resume its operations as before the event of
damage or condemnation provided that such time does not exceed either sixty
(60) days or the period during which rent-loss insurance in the amount of the
Basic Rent is paid to Landlord.

8

--------------------------------------------------------------------------------




        (i)    In the event of any occurrence as described in 14(b)(i) or
14(b)(ii) above, if this Lease is not terminated pursuant to any right of
termination set forth in this Section 14, Landlord shall commence restoration
and repair action, in a meaningful and substantial way within thirty (30) days
of confirmation of Tenant's election not terminate this Lease and receipt of the
Net Proceeds, and thereafter diligently pursue its completion. As used in this
subsection 14(i), the term meaningful and substantial shall mean that Landlord
has undertaken the steps required to begin repairs or restoration, including
without limitation preparation of architecture, engineering, submission of a
claim with the insurance company or the condemning authority (and all other
required actions in connection therewith), and the submission of an application
for any required permits. With regard to any Substantial Destruction (excluding
the definition set forth in 14(d)(ii)), and with regard to any Substantial
Taking (excluding the definition set forth in 14(e)(iii)), Landlord shall
substantially complete all repairs and restoration within two hundred seventy
(270) days after receipt of the Net Proceeds With regard to any destruction
(excluding Substantial Destruction), and with regard to any taking (excluding
Substantial Taking), Landlord shall substantially complete all repairs and
restoration within one hundred twenty (120) days after receipt of the Net
Proceeds. Landlord and Tenant agree to act diligently to realize the Net
Proceeds. If Landlord fails to commence the repairs or restoration, when
required herein, or if Landlord fails to substantially complete the repairs or
restoration when required herein, and if Tenant fails, or elects not to
terminate this Lease, pursuant to any termination right Tenant may have under
this Section 14, then subject to the rights of the Mortgagee and provided that
Landlord received the Net Proceeds Tenant, shall have the right, but not the
obligation to use the insurance proceeds and/or any reward for taking (both of
which Landlord shall promptly make available to Tenant for such purpose), and
complete the repairs or restoration at Landlord's cost.

        15.    Insurance.    

        (a)  Tenant will, at all times during the Term and at its cost and
expense, maintain insurance of the following character:

            i.  Insurance against loss covered by a standard Broad Form Causes
of Losses, including but not limited to loss by fire, tornado, windstorm, hail,
earthquake, explosion, riot (including riot attending a strike), civil
commotion, vehicles, smoke damage, and vandalism and malicious mischief in
amounts sufficient to prevent Landlord or Tenant from becoming a co-insurer of
any loss under the applicable policies, but in any event, in amounts not less
than the full insurable value of all buildings and other improvements,
constituting a portion of the Premises with an agreed Value Replacement Cost
Endorsement. Notwithstanding the foregoing, earthquake coverage shall not be
required if such coverage is not required by the Mortgagee and such coverage is
not available at commercially reasonable rates. The term "full insurable value"
as used herein means actual replacement cost, including the costs of debris
removal, less the cost of the foundation. Landlord, upon written request of
Tenant, will annually inform Tenant of the "full insurance value" of the
Premises, which shall be determined by Landlord in a commercially reasonable
manner.

          ii.  General liability insurance covering the legal liability of
Landlord and Tenant against claims for bodily injury, death or property damage,
occurring on, in or about the Premises and the adjoining land, in the amount of
$2,000,000 for each claim with respect to any one death or bodily injury,
$2,000,000 with respect to any one occurrence, and $500,000 for all claims for
property damage with respect to any one occurrence and covering the contractural
indemnity obligations of Landlord and Tenant hereunder.

          iii.  Broad form boiler and machinery insurance (including coverage
for pressure vessels and pressure pipes) on all objects customarily covered by
such broad form insurance and at

9

--------------------------------------------------------------------------------




any time constituting a part of, or being situated on, the Premises, in the
amount of $1,000,000.

          iv.  Workers' compensation insurance—Tenant shall comply with
applicable workmen's compensation laws of the state in which the Premises are
located, and shall maintain such insurance if and to the extent necessary for
such compliance.

          v.  Excess liability insurance policy in the amount of $2,000,000.

          vi.  At least twelve (12) months rent-loss coverage for the Basic Rent
for the benefit of Landlord Such insurance shall be written by companies of
sufficient financial standing which are well rated by national rating
organizations and are legally qualified to issue such insurance, and shall name
as the insured parties Landlord and Tenant as their interests may appear. Such
insurance may provide for such reasonable deductible amounts as are customarily
provided for in insurance maintained by Tenant with respect to properties owned
by it, and may be obtained by Tenant by endorsement on its blanket insurance
policies if such policies satisfy the requirements specified above in this
Section 15. Landlord shall not be required to prosecute any claim against any
insurer or to contest any settlement proposed by any insurer, but Landlord may,
at its cost and expense, prosecute any such claim or contest any such
settlement, and in such event Landlord may bring any such prosecution or contest
in the name of Landlord, Tenant or both, and Tenant will join therein at
Landlord's request.

        (b)  Insurance claims by reason of damage or destruction to any portion
of the Premises shall be adjusted by Landlord, except to the extent of Tenant's
improvements and personal property.

        (c)  Every insurance policy maintained pursuant to Section 15(a)(i) and
(iii) shall bear a first mortgage endorsement in favor of any Mortgagee, and
loss proceeds under any such policy (other than any public liability policy and
insurance on Tenant's improvements and personal property) in excess of $100,000
with respect to any loss shall be made payable to the Mortgagee, if any,
provided that recoveries under any such policy shall be applied by the Mortgagee
as provided in Section 14. Every such policy shall provide that the issuer
thereof waives all rights of subrogation against Landlord, Tenant, any successor
to Landlord's interest in the Premises, and the Mortgagee, that thirty
(30) days' prior written notice of cancellation shall be given to Landlord and
the Mortgagee and that such insurance, as to the interest of Landlord and the
Mortgagee, shall not be invalidated by any act or neglect of Landlord or Tenant
or any owner of the Premises or of any interest therein, nor by any foreclosure
or any other proceedings or notices thereof relating to the Premises or any
interest therein, nor by any change in the title or ownership of the Premises or
any interest therein.

        (d)  Tenant shall deliver to Landlord prior to delivery of possession of
the Premises to Tenant, original or duplicate policies, or certificates of
insurance reasonably satisfactory to the Landlord and Mortgagee, if any,
evidencing all the insurance which is then required to be maintained by Tenant,
and Tenant shall, within thirty (30) days prior to the expiration of any such
insurance, deliver either original or duplicate policies or certificates of the
insurers evidencing the renewal of such insurance.

        (e)  Tenant shall not obtain or carry separate insurance concurrent in
form or contributing in the event of loss with that required in this Section 13
to be furnished by Tenant unless Landlord is included therein as a named
insured, with loss payable as in this Lease provided. Tenant shall immediately
notify Landlord whenever any such separate insurance is obtained and shall
deliver to Landlord the policy or policies or certificates evidencing the same.

10

--------------------------------------------------------------------------------




        16.    Termination.    

        (a)  In the event of the termination of this Lease as herein provided
the obligations and liabilities of Tenant and Landlord, actual or contingent
under this Lease which arose prior to such termination shall survive such
termination and nothing herein shall relieve Tenant or Landlord from any
obligation or liability to repair, replace or rebuild the Premises due to any
damage or destruction thereof through the fault of Tenant or Landlord,
respectively.

        17.    Subletting; Assignment.    

        Tenant may neither sublet nor assign the Premises or any part thereof
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. No sublease or assignment
hereunder, whether or not consented to by Landlord shall affect or reduce any
obligations of Tenant or rights of Landlord hereunder, and following any such
assignment or subletting, all obligations of Tenant hereunder shall continue in
full effect as the obligations of a principal and not of a guarantor or surety,
as though no subletting or assignment had been made. Neither this Lease nor the
term hereby demised shall be mortgaged by Tenant, nor shall Tenant mortgage or
pledge the interest of Tenant in and to any sublease of the Premises or any
portion thereof or the rentals payable thereunder. Any such mortgage or pledge,
and any such sublease or assignment made otherwise than as permitted by this
Section 17, shall be void. Tenant shall, within 10 days after the execution of
any such sublease or assignment, deliver a conformed copy thereof to Landlord.
Notwithstanding anything in this Lease contained to the contrary, Tenant may, at
any time, and without obtaining Landlord's consent but with prior written notice
to Landlord, assign its interest in this Lease or sublet the whole or any part
of the Premises to any business organization affiliated with Tenant, or any
business organization resulting from the consolidation or merger of Tenant with
any other business organization or organizations, provided that the resulting
company has a reputation and financial condition equal to or greater than Tenant
and Tenant provides the financial and other information reasonably requested by
Landlord regarding the assignee or sublessee.

        18.    Advances by Landlord; Permitted Contests.    

        (a)  If Tenant shall fail to make or perform any payment or act on its
part to be made or performed under this Lease, then, subject to the provisions
of Section 18(b), Landlord may (but need not), without notice to or demand upon
Tenant and without waiving any default or releasing Tenant from any obligation,
make such payment or perform such act for the account and at the cost and
expense of Tenant. All amounts so paid by Landlord and all necessary and
incidental costs and expenses (including attorneys' fees and expenses) incurred
in connection with the performance of any such act by Landlord, together with
interest at the rate of 12% per annum from the date of the making of such
payment or of the incurring of such costs and expenses by Landlord, shall be
payable by Tenant to Landlord within ten (10) days after written demand.

        (b)  Tenant shall not be required, nor shall Landlord have the right, to
pay, discharge or remove, any tax, charge, levy, assessment or lien, or any
other imposition or encumbrance on or against the Premises or any portion
thereof, so long as Tenant shall set aside and maintain on its books adequate
reserves with respect thereto and shall, at its cost and expense, contest the
existence, amount or validity thereof by appropriate proceedings which shall
operate to prevent the collection of or other realization upon the tax, charge,
levy assessment or lien, or other imposition or encumbrance so contested, and
prevent the sale, forfeiture or loss of the Premises or any portion thereof, or
of the Basic Rent or any Additional Rent or portion thereof, to satisfy the
same, and which shall not affect the payment in full of any Basic Rent payable
hereunder or any use or disposition thereof by Landlord, if: (1.) Tenant shall
have given such security as may be required in the proceedings and such
reasonable security as may be demanded by Landlord to insure such payment and to
prevent any sale or forfeiture of the Premises or any portion thereof

11

--------------------------------------------------------------------------------




by reason of such non-payments and (2.) Landlord would not be in any danger of
criminal liability by reason of such non-payment.

        19.    Conditional Limitations—Events of Default and Remedies.    

        (a)  Any of the following occurrences of acts shall constitute an "Event
of Default" under this Lease:

            i.  if Tenant shall default in making payment when due of any Basic
Rent, Additional Rent or any other amount payable by Tenant hereunder and such
failure shall continue for ten (10) days after written notice by Landlord to
Tenant of such Event of Default provided, however, Landlord shall not be
obligated to provide Tenant notice of late payment more than two (2) times
during any calendar year, and after two such notices in a particular calendar
year, Tenant shall be deemed to be in default if the installment of rent or
other payment is not paid when due, or

          ii.  if Tenant shall default (other than a default described in
(i) above) in the observance or performance of any provision of this Lease to be
observed or performed by Tenant hereunder, and such default shall continue
thirty (30) days after Landlord shall have given to Tenant notice specifying
such default and demanding that the same be cured (or, if by reason of the
nature thereof such default cannot be cured by the payment of money and cannot,
with due diligence, be wholly cured within such period of thirty (30) days, if
Tenant shall fail to proceed promptly to cure the same and thereafter prosecute
the curing of such default with all due diligence, it being intended in
connection with a default not susceptible of being wholly cured with due
diligence within such period that the time within which to cure the same shall
be extended for such period as may be necessary to complete the curing of the
same with all due diligence); or

          iii.  if Tenant shall file a petition in bankruptcy or for
reorganization or for an arrangement pursuant to the Bankruptcy Act or under any
similar federal or state law, now or hereafter in effect, or shall be
adjudicated a bankrupt or become insolvent, or shall make an assignment for the
benefit of its creditors, or shall admit in writing its inability to pay its
debts generally as they become due, or shall be dissolved, or shall suspend
payment of its obligations, or shall take any corporate action in furtherance of
any of the foregoing; subject to those rights accorded Tenant under
paragraph 16(b) herein and the foregoing has not been discharged within ninety
(90) days; or

          iv.  if a petition or answer shall be filed proposing the adjudication
of Tenant as a bankrupt or its reorganization pursuant to the Bankruptcy Act or
any similar federal or state law, now or hereafter in effect, and (1.) Tenant
shall consent to the filing thereof, or (2.) such petition or answer shall not
be discharged within ninety (90) days after the filing thereof; or

          v.  if a receiver, trustee or liquidator (or other similar official)
shall be appointed for or take possession or charge of Tenant or of all or
substantially all of the business or assets of Tenant or of Tenant's estate or
interest in the Premises, and shall not be discharged within ninety (90) days
thereafter or if Tenant shall consent to or acquiesce in such appointment; or

          vi.  if the estate or interest of Tenant in the Premises or any
sublease thereof shall be levied upon or attached in any proceeding and such
process shall not be vacated or discharged within sixty (60) days after such
levy or attachment, unless Tenant shall be contesting such levy or attachment in
good faith and in accordance with the requirements of Section 18(b).

12

--------------------------------------------------------------------------------




        (b)  This Lease and the term and estate hereby granted are subject to
the limitation that whenever an Event of Default shall have occurred, Landlord
may, at its election following an Event of Default:

          (i)  Landlord may reenter the Premises and cure any default of Tenant.
In such event Tenant shall immediately reimburse Landlord as Additional Rent for
any such costs, to cure Tenant's default; and Landlord shall not be liable to
Tenant for any loss or damage which Tenant may sustain by reason of any action
of Landlord other than its willful misconduct.

        (ii)  Landlord, at any time thereafter, may at its option give written
notice thereof to Tenant stating that this Lease and the term hereby demised
shall expire and terminate on the date specified in such notice, and upon the
date specified in such notice, this Lease and the term hereby demised, and all
rights of Tenant under this Lease shall expire and terminate as if the date were
the date herein definitely fixed for the termination of the term of this Lease,
in which event Tenant shall thereupon quit and surrender the Premises but shall
remain liable as hereinafter provided.

        (iii)  Landlord may, without terminating this Lease, reenter the
Premises and at its option, repair and alter the Premises in such manner as
Landlord may deem necessary or advisable, and/or let or relet the premises or
any parts thereof for the whole or any part of the remainder of the term hereof
or for a longer period, in Landlord's name or as agent of Tenant, and out of any
rental collected or received as a result of such letting or reletting Landlord
shall first, pay to itself the cost and expense of retaking, repossessing,
repairing and/or altering the Premises, and the cost and expense of removing all
personal property therefrom; second, pay to itself the cost and expense
sustained in securing any new tenants, and if Landlord shall maintain and
operate the Premises, the cost and expense of operating and maintaining the
Premises; and, third, pay to itself any balance remaining on account of the
liability of Tenant to Landlord. No reentry by Landlord shall absolve or
discharge Tenant from liability hereunder. Landlord shall in no way be
responsible or liable for any failure to relet the Premises or any part thereof,
or for any failure to collect any rental due on any such reletting.

        (iv)  if the Event of Default is under Section 19(a)(i), Landlord may at
its option without terminating this Lease, reenter the Premises and at its
option, repair and alter the Premises in such manner as Landlord may deem
necessary or advisable, and/or let or relet the Premises or any part thereof for
the whole or any part of the remainder of the Lease Term or for a longer period,
in Landlord's name or as agent of Tenant, and Tenant shall nevertheless remain
liable as hereinafter provided for the remainder of the term hereof; and after
thirty (30) days prior written notice to Tenant, Landlord may declare all Basic
Rent which would have been due under the Lease for the balance of the Lease Term
discounted at the time of payment to a present value using the yield on U.S.
Treasury securities maturing at the end of the Term to be immediately due and
payable, and Tenant shall then be liable for the same to Landlord, together with
all loss or damage Landlord may sustain by reason of such default and
termination plus any unpaid cost and expense of retaking, repossessing,
repairing and/or altering the Premises and enforcing this Lease including but
not limited to reasonable attorneys fees, it being expressly agreed and
understood that such liabilities and remedies herein specified shall survive the
termination of this Lease; after payment of such accelerated discounted Basic
Rent, Tenant shall be entitled to any rent realized by Landlord in excess of all
of Landlord's costs incurred in reletting and owning the Premises.

        (v)  Landlord may sue for injunctive relief or to recover damages for
any loss resulting from the breach.

13

--------------------------------------------------------------------------------




        (c)  In the event Tenant's rights under this Lease shall have terminated
as in Section 19(b)(ii) or as provided or permitted by law, Landlord shall
obtain possession of the Premises or any portion thereof, Landlord shall have
the right, without notice, to repair or alter the Premises or any portion
thereof in such manner as to Landlord seems appropriate to put the same in good
order and to make the same rentable, and Landlord shall have the right from time
to time to begin and maintain successive legal proceedings against Tenant for
the recovery of any such deficiency or damages, and to recover the same upon the
liability of Tenant herein provided, which liability shall survive the
institution of any action to secure possession of the Premises or any portion
thereof. Nothing herein contained shall require Landlord to wait to begin such
legal proceedings until the end of the stated Term of this Lease. No such taking
of possession of the Premises or any portion thereof by Landlord shall be
construed as an election of Landlord's part to terminate the term of this Lease
unless notice of such intention be given to Tenant or unless such termination be
decreed by a court of competent jurisdiction.

        (d)  If Tenant shall be in default in the observance or performance of
any provision of this Lease, and an action shall be brought for the enforcement
thereof in which it shall be determined that Tenant was in default, Tenant shall
pay to Landlord all reasonable fees, costs and other expenses which may become
payable as a result thereof or in connection therewith, including reasonable and
actual attorneys' fees and expenses. If Landlord shall be made a party to any
litigation commenced against Tenant, and if Tenant shall not at its expense
provide Landlord with counsel reasonably satisfactory to Landlord, Tenant shall
pay all reasonable costs and attorneys' fees incurred or paid by Landlord in
connection with such litigation unless such inclusion of Landlord in such
litigation was solely a result of the negligent acts or inactions of Landlord.

        (e)  No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative and in addition to any other legal or equitable right
or remedy given hereunder, or now or hereafter existing. The failure of Landlord
to insist upon the strict performance of any provision or to exercise any
option, right, power or remedy contained in this Lease shall not be construed as
a waiver or a relinquishment thereof for the future. Receipt by Landlord of any
Basic Rent or Additional Rent payable hereunder with knowledge of the breach of
any provision contained in this Lease shall not constitute a waiver of such
breach (other than the prior failure to pay such Basic Rent or Additional Rent),
and no waiver by Landlord of any provision of this Lease shall be deemed to have
been made unless made under signature of an officer of the member of Landlord.
Landlord shall be entitled, to the extent permitted by law, to injunctive relief
in case of the violation, or attempted or threatened violation, of any provision
of this Lease, or to a decree compelling observance or performance of any
provision of this Lease, or to any other legal or equitable remedy.

        (f)    Nothing herein is intended to reduce any obligation of Landlord
to mitigate damages as required by the law of the State of Indiana.

        (g)  In no event shall Landlord be charged with default under this Lease
unless and until Landlord shall have received written notice of such default and
shall not have cured such default within sixty (60) days of receipt of such
written notice or such additional time as may be reasonably necessary to cure
such default.

        (h)  Landlord shall be in default of this Lease in the event Landlord
fails to perform obligations required of Landlord within five (5) days after
written notice by Tenant to Landlord stating wherein Landlord has failed to
perform such obligation; provided, however, that if the nature of Landlord's
obligation is such that more than five (5) days are required for performance,
then Landlord shall not be in default if Landlord commences performance within
such five (5) day period and thereafter diligently prosecutes same to
completion.

14

--------------------------------------------------------------------------------




        20.    Notices.    All notices and other instruments or communications
pursuant to this Lease (including, without limitation, all agreements,
acceptances, undertakings, demands, waivers, requests, consents, approvals,
offers, statements and certificates) shall be in writing and shall be validly
given if mailed by prepaid United States certified mail, return receipt
requested or sent by reputable overnight delivery service or sent by facsimile
with a confirmation hard copy sent by a reputable overnight delivery service,
addressed to the person entitled to receive the same. Landlord and Tenant, and
any other person to whom any such writing is to be given hereunder, shall each
have the right to specify, from time to time, as its address for purposes of
this Lease, any address in the United States upon giving written notice thereof
to each other person then entitled to receive notices or other instruments
hereunder. The addresses and facsimile numbers of Landlord and Tenant for
purposes of this Lease, until notice to the contrary has been given as above
provided, shall be as follows:

    Landlord:   EAGLEPOINT PARTNERS TWO,
LLC c/o Lauth Property Group
9777 N. College Avenue
Indianapolis, IN 46280
Facsimile: (317) 848-6511
 
 
Tenant:
 
GUITAR CENTER STORES, INC.
Attn: Robert J. Stannard, Director of Real Estate
5795 Lindero Canyon Road
West Lake Village, CA 91362
Facsimile: (818) 735-7923

15

--------------------------------------------------------------------------------

Each such writing given by Tenant or Landlord pursuant to this Lease shall be
signed by a duly authorized officer or employee of Tenant or Landlord
(respectively) in the name and on behalf of Tenant or Landlord (respectively).

        21.    Estoppel Certificates.    

        (a)  Tenant will, from time to time, upon not less than twenty (20) days
prior written request by Landlord, execute, acknowledge and deliver to Landlord
a statement of Tenant, signed by one of its duly authorized officers or
employees and currently dated, certifying that this Lease is unmodified and in
full effect (or, if it has been modified, that this Lease is in full effect as
modified, and identifying such modifications) and the dates to which the Basic
Rent and Additional Rent and other amounts payable by Tenant hereunder have been
paid, and either stating (i) that to the knowledge of the signer of such
certificate no default exists in the observance of performance of any provision
contained in this Lease and no Event of Default hereunder has occurred and is
continuing, or (ii) specifying each such default or Event of Default of which
the signer may have knowledge, it being intended that any such statement
delivered pursuant to this Section may be relied upon by any Mortgagee or by any
prospective purchaser or prospective mortgagee of the Premises or any assignee
or prospective assignee of such Mortgagee.

        (b)  Landlord will, from time to time, upon not less than twenty
(20) days prior written request of Tenant, execute, acknowledge and deliver to
Tenant a statement of Landlord signed by one of the duly authorized managers and
currently dated, certifying that this Lease is unmodified and in full force and
effect (or, if it has been modified, that this Lease is in full force and effect
as modified, and identifying such modifications) and the dates to which the
Basic Rent and Additional Rent and other amounts payable by Tenant hereunder
have been paid, and either stating (i) that to the knowledge of the signer of
such certificate no default exists in the observance or performance of any
provision contained in this Lease and no Event of Default hereunder has occurred
and is continuing, or (ii) specifying each such default or Event of Default of
which the signer may have knowledge, it being intended that any such statement
delivered pursuant to this Section may be relied upon by Tenant.

        (c)  Within twenty (20) days after request therefore by Tenant, Landlord
shall execute and deliver a statement to Tenant, which provides, inter alia:
(a) that Tenant's now-owned and hereafter acquired goods, merchandise,
inventory, together with all additions, substitutions, replacements, and
improvements to the same (hereinafter referred to as "Goods") shall remain
personal property of Tenant; (b) that Landlord disclaims any interest in the
Goods and will not assert any statutory or possessory lien against any of the
Goods; and (c) that Tenant's lender shall have the right to keep possession of
the Premises for up to ninety (90) days by paying the Basic Rent, Additional
Rent and all other amounts owing under this Lease and otherwise complying with
the terms of this Lease. Landlord further agrees to execute and deliver to
Tenant within twenty (20) days after request therefore by Tenant such other
documents or instruments as Tenant or Tenant's lender may reasonably request in
connection with the status of this Lease and Tenant's Goods.

        22.    No Merger.    There shall be no merger of this Lease or of the
leasehold estate hereby created with the fee estate or leasehold estate in the
Premises or any portion thereof by reason of the fact that the same person may
acquire or hold, directly or indirectly, all or part of such fee estate and this
Lease or the leasehold estate hereby created or any interest in this Lease, and
this Lease shall not be terminated for any cause except as expressly provided
herein.

        23.    Surrender.    

        (a)  Upon the expiration or earlier termination of the term of this
Lease, Tenant shall surrender the Premises to Landlord in the same condition in
which the Premises were originally received from Landlord except as repaired,
replaced, rebuilt, restored, as required by any provision

16

--------------------------------------------------------------------------------

of this Lease, except as altered or added to with Landlord's prior written
approval, and except for ordinary wear and tear, damage or destruction (as set
forth in Section 14), or taking by eminent domain. Tenant shall remove from the
Premises on or prior to such expiration or earlier termination all personal
property situated thereon which is not owned by Landlord, and at its cost and
expense shall repair any damage caused by such removal and upon Landlord's
request, remove any alteration made by Tenant which did not require or receive
Landlord's prior written approval. Property not so removed shall become the
property of Landlord, which may thereafter cause such property to be removed
from the Premises and disposed of, but the cost of any such removal and
disposition as well as the cost of repairing any damage caused by such removal
shall be borne by Tenant.

        (b)  Except for surrender upon the expiration or earlier termination of
the term hereof, no surrender to Landlord of this Lease or of the Premises or
any portion thereof or of any interest therein shall be valid or effective
unless agreed in writing under signature of (i) a manager of Landlord, and
(ii) so long as the estate, right, title and interest of Landlord hereunder or
in the Premises shall be assigned or mortgaged as security for the payment of
indebtedness for borrowed money, an officer of each such assignee or mortgagee.
No act by any other representative or agent of Landlord, and no act by Landlord,
other than such an agreement and acceptance so signed, shall constitute an
acceptance of any such surrender.

        24.    Separability.    Each provision contained in this Lease shall for
all purposes be construed to be separate and independent and the breach of any
such provision by Landlord shall not discharge or relieve Tenant from Tenant's
obligation to observe and perform each provision of this Lease to be observed or
performed by Tenant. If any provision of this Lease or the application thereof
to any person or circumstance shall to any extent be invalid and unenforceable,
the remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and
shall be enforceable to the extent permitted by law.

        25.    Binding Effect.    All provisions contained in this Lease shall
be binding upon (subject to the provisions of Section 17(b)), inure to the
benefit of and be enforceable by, the respective successors and permitted
assigns of Landlord and Tenant to the same extent as if each such successor or
assign were named as a part to this Lease. This Lease embodies the entire
agreement between Landlord and Tenant relating to the subject matter hereof and
supersedes all prior agreements and understanding relating to such subject
matter. The provisions of this Lease may be amended, waived or terminated only
by an instrument signed by Landlord and Tenant.

        26.    Miscellaneous.    The headings to the various Sections of this
Lease have been inserted for convenience of reference only and shall not modify,
define, limit or expand the expressed provisions of this Lease. This Lease shall
be governed by and construed and enforced in accordance with the laws of the
state in which the Premises are located.

        27.    Tax and Insurance Deposits.    In the event Landlord becomes
obligated to the Mortgagee to make payments for taxes and insurance premiums in
accordance with the terms of the Mortgage, upon notice thereof by Landlord,
Tenant shall pay to Landlord as Additional Rent on the Payment Dates for Basic
Rent, an amount equal to 1/12 of the annual real estate taxes and assessments,
if any, levied or to be levied against the Premises and of the insurance
premiums, if any, next becoming due (all hereinafter referred to as the
"charges") all as estimated by Landlord, so that Landlord shall have sufficient
funds to pay the charges on the first day of the month preceding the month in
which they become due. If, from time to time, Landlord shall determine that the
balance of the funds held by it to pay the charges is or will be insufficient to
pay any of the charges when the same shall become due and payable, then Tenant
shall pay to Landlord any amount necessary to remedy such deficiency within
thirty (30) days of receipt of written notice from Landlord to Tenant. Landlord
shall hold all such

17

--------------------------------------------------------------------------------


amounts and pay the charges before the same become delinquent, with the right,
however, to Landlord to apply, after an Event of Default, any sums so received
as a credit against any Basic Rent or Additional Rent then remaining unpaid or
to the payment of any of the charges.

        28.    No Broker.    The parties warrant and represent to each other
that they have no knowledge that any brokers or other agents were involved in
the consummation of this Lease, except for Lauth Property Group, Inc. and CB
Richard Ellis Global Logistics Group whose commissions shall be paid by
Landlord. Except for the foregoing, Landlord and Tenant shall indemnify and hold
each other harmless from any claims, liabilities, damages or expense incurred as
a result of any party claiming any fee or commission through the indemnifying
party.

        29.    Subordination and Non-Disturbance.    At the option of Landlord,
and subject to receipt by Tenant of a non-disturbance agreement in favor of
Tenant, and reasonably acceptable in form and substance to Tenant, this Lease
shall, at all times, be subject, subordinate and inferior to any mortgage that
may be placed on the Premises. Tenant shall, within twenty (20) days after
demand, execute any reasonable instrument reasonably necessary to effect the
foregoing provision provided said instrument includes a non-disturbance
provision to Tenant's benefit which provides that if Landlord's interest in the
Premises is sold or conveyed upon the exercise of any remedy provided in any
Mortgage or by deed in lieu thereof, or if the holder of the Mortgage takes
possession of the Premises thereto, this Lease shall not be terminated, nor
shall Tenant's possession of the Premises be disturbed, and Tenant shall be
entitled the rights of quiet enjoyment so long as Tenant is not in default under
the Lease beyond the applicable cure period. As a condition precedent to this
Lease being subordinate to a Mortgage, Landlord shall promptly obtain from the
holders of any Mortgage such a non-disturbance agreement in form and substance
reasonably satisfactory to Tenant. During the Term and any extended Term, Tenant
shall be entitled to the rights of quiet enjoyment pursuant to the terms of this
Lease.

        30.    Financial Statements.    If Tenant ceases to be a publicly-traded
company during the Lease Term and any extensions thereof, Tenant shall provide
to Landlord on an annual basis, within ninety (90) days following the end of
Tenant's fiscal year, a copy of Tenant's most recent certified and audited
financial statements prepared as of the end of Tenant's fiscal year. Such
financial statements shall be prepared in conformity with generally accepted
accounting principles.

        31.    Force Majeure    Except for Tenant's payment of Basic Rent and
Additional Rent, both Parties shall be excused for the period of any delay in
the performance of any obligation hereunder when such delay is occasioned by
causes beyond its control, including, but not limited to, war, invasion or
hostility; work stoppages, boycotts, slowdowns or strikes; shortages of
materials, equipment, labor or energy; man-made or natural casualties; unusual
weather conditions; acts or omissions of governmental or political bodies; or
civil disturbances or riots. Landlord will promptly give Tenant notice in the
event Landlord becomes aware that, due to force majeure or any other cause,
Landlord will be unable to deliver the Improvements on or before thirty
(30) days following the Fixturing Occupancy Date.

        32.    Extension Option    Provided Landlord has not declared an event
of default in this Lease that remains uncured, beyond the applicable cure
period, and this Lease is then in full force and effect, Tenant shall have two
(2) options to extend this Lease and the Lease Term for extended terms of five
(5) years each (an "Extension Term") to be exercisable only by written notice
given by Tenant to landlord at least twelve (12) months prior to the expiration
of the Lease Term then in effect. If Tenant exercises such option in accordance
with the provisions and limitations of this Section, this lease and the Lease
Term shall be extended for five (5) years (unless sooner terminated pursuant to
the terms of this Lease) commencing on the date following the last day of the
Lease Term in effect prior to such option being exercised upon all of the then
applicable terms, covenants and conditions contained in this Lease, except that
the Rent for the entire Extension Term shall be at an annual rate determined as
set forth below, it being understood that such Rent shall be payable in equally
monthly installments, in advance, just as in the case of the Initial Term. The
Rent for the Extension Term shall be at the greater

18

--------------------------------------------------------------------------------


of (i) the Rent payable at the end of the Lease Term prior to the Extension
Term; or (ii) the then fair market rent for the Premises for the Extension Term,
to be determined as follows: At any time during the six (6) month period prior
to the twelve (12) month written notice period (but in any event not less than
sixty (60) days prior to Tenant's notice deadline), Landlord shall provide
Tenant with Landlord's written designation of what it believes the fair market
rent to be for the Extension Term. If Tenant disagrees with Landlord's
designation and if the parties are otherwise unable to agree upon the fair
market rent of the Premises for the Extension Term, then Tenant may initiate the
following arbitration process to determine the fair market rent (the "Market
Rent") by sending written notice thereof to Landlord within thirty (30) days
after Landlord provides Tenant notice of Landlord's designation of Market Rent
for the Extension Term. If Tenant fails to initiate this arbitration process as
aforesaid, time being of the essence, then Landlord's designation of Market Rent
(as set forth in Landlord's notice) shall be conclusive. In order to be
effective, Tenant's notice to Landlord initiating the arbitration process shall
specify the name and address of the person designated to act as an arbitrator on
its behalf. Within ten (10) days after the designation of Tenant's arbitrator,
Landlord shall give notice to Tenant specifying the name and address of the
person designated to act as an arbitrator on Landlord's behalf. If Landlord
fails to notify Tenant of the appointment of its arbitrator within the time
above specified, then the appointment of the second arbitrator shall be made in
the same manner as hereinafter provided for the appointment of a third
arbitrator in a case where two arbitrators are appointed hereunder and the
parties are unable to agree upon such appointment. The two arbitrators so chosen
shall meet within then (10) days after the second arbitrator is appointed, and
if, within ten (10) days after the second arbitrator is appointed, the two
arbitrators shall not agree upon a determination of Market Rent, they shall
together appoint a third arbitrator. In the event of their being unable to agree
upon such appointment within ten (10) days after the appointment of the second
arbitrator the third arbitrator shall be selected by the parties themselves if
they can agree thereon within a further period of five (5) days. If the parties
do not so agree, then either party, on behalf of both and on notice to the
other, may request such appointment by the American Arbitration Association (or
any organization successor thereto) in accordance with its rules then
prevailing.

        Each party shall pay the fees and expenses of the one of the two
original arbitrators appointed by or for such party, and the fees and expenses
of the third arbitrator and all other expenses (not including the attorneys
fees, witness fees and similar expenses of the parties which shall be borne
separately by each of the parties) of the arbitration shall be borne by the
parties equally.

        If a third arbitrator is chosen as provided above, then such three
arbitrators shall collectively determine the Market Rent and render a written
certified report of their determination to both Landlord and Tenant within ten
(10) days after appointment of the third arbitrator if such third arbitrator is
appointed pursuant to this Section.

        Each of the arbitrators selected as herein provided shall have at least
ten (10) years experience in the leasing and renting of warehousing and
distribution buildings in the Indianapolis area. In addition, the third
arbitrator (if any) shall be an independent party not affiliated in any way with
either Landlord or Tenant.

        Each of the three arbitrators shall indicate its view of the Market Rent
for the Extension Term. The resulting average shall be deemed to be the Rent for
the Extension Term for the purposes of this Section.

        Time is of the essence with respect to the exercise of the option
contained herein. Tenant shall not have the right to give any notice exercising
such option after the expiration of the applicable time limitation set forth
herein (twelve months prior to the expiration of the Lease Term then in effect),
and any notice given after such time limitation purporting to exercise such
option shall be void and of no force or effect.

19

--------------------------------------------------------------------------------


        After the final determination of Option Rent, as set forth above, Tenant
shall have the option, but not the obligation, to rescind Tenant's notice to
Landlord of Tenant's election to exercise an Option to extend this Lease.

        The Original Term and, the Extension Terms are referred to collectively
in this Lease as the "Lease Term."

        33.    Expansion Option    Provided Tenant is not in default hereunder,
beyond the applicable cure period and has not abandoned the Premises, Tenant
shall have the right (the "Expansion Right"), upon written notice to Landlord,
to require Landlord to construct an approximately two hundred forty-two thousand
five hundred twenty (242,520) square foot expansion of the Improvements (the
"Expansion") subject to the conditions herein stated. Within sixty (60) days
after Tenant's exercise of the Expansion Right, Landlord and Tenant shall agree
on preliminary concept plans and specifications and a construction schedule for
the Expansion (collectively the "Expansion Preliminary Plans"). After the
Expansion Preliminary Plans have been approved and signed by Landlord and
Tenant, Landlord shall cause an architect approved by Landlord and Tenant to
proceed, with final plans and specifications and a construction schedule for the
Expansion (collectively the "Expansion Plans and Specifications"). Tenant shall
supply to the architect sufficient information to allow for the completion of
the Expansion Plans and Specifications on an as-needed basis as determined by
the architect. The Expansion shall be substantially similar to the construction
and finish of the Improvements as originally constructed (including the quality
and type of base building systems and all interior finishes). Landlord and
Tenant shall have the right to approve the Expansion Plans and Specifications,
which approval shall not be unreasonably withheld, conditioned or delayed. The
Expansion Preliminary Plans and the Expansion Plans and Specifications shall be
prepared at Tenant's expense unless the Expansion is built in which case the
cost thereof shall be Project Costs as provided below and paid by Landlord.
After the Expansion Plans and Specifications have been approved, Landlord shall
establish basic rent resulting from the Expansion, and the Basic Rent shall be
increased in accordance with the following formula at the time of Substantial
Completion of the Expansion:

The initial annual basic rent for the Expansion ("Expansion Initial Annual Basic
Rent") shall be the product of Project Costs times [the interest rate on 10-year
United States Treasury Notes at the time of Substantial Completion of the
Expansion plus six hundred eighty five (685) basis points].

        For purposes of this Section 33, "Project Costs" means the total
budgeted costs to be incurred for the Expansion based on a competitive bidding
process [minimum three (3) bids for every major trade], including but not
limited to (i) all hard costs of construction including payments to all
contractors (including a general contractor fee of 5% of hard costs),
subcontractors and materialmen, (ii) all soft costs, (iii) all financing costs,
including but not limited to any higher rate of interest or prepayment fees
charged upon the principal of that portion of the loan that represents a
refinancing of the initial Premises, survey fees, environmental assessment fees,
appraisal fees, title insurance fees, architects' and engineers' fees,
construction period interest payments, permit fees, reasonable attorneys' fees,
(including but not limited to the cost of the Expansion Preliminary Plans and
the Expansion Plans and Specifications) and such other costs as are reasonable
and customary for projects such as the construction of the Expansion and (iv) a
fee to Landlord for corporate, non project specific overhead and profit equal to
five percent (5%) of the sum of (a) construction "hard costs" under clause (i)
above plus (b) architects', engineers' and design fees but no other soft costs
plus (c) typical "general conditions" type costs directly and actually incurred
by Landlord and/or Landlord's general contractor in connection with the
construction of the Expansion; provided, however, that the Project Costs shall
not exceed a reasonable and customary amount. Upon completion of competitive
bidding by Landlord, Landlord shall review all bids with Tenant and shall
prepare, for Tenant's review and approval, the budget of Project Costs based on
such bids and the Project Costs approved shall be the Project Costs for

20

--------------------------------------------------------------------------------




purposes of the increase in Basic Rent for the Expansion calculation and shall
not be adjusted for any reason other than Tenant initiated change orders to the
Expansion regardless of whether the actual Project Costs differ from the Project
Costs so approved by Tenant. Change Orders requested by Tenant shall be handled
in the same manner as Change Orders for the initial Improvements.

        The Expansion Initial Annual Basic Rent shall be fixed for the first
sixty (60) months following Substantial Completion of the Expansion and shall
then increase by twelve percent (12%) for the next sixty (60) month period. In
addition to Basic Rent, Tenant shall pay all increased Additional Rent
attributable to the Expansion.

        The initial Term of the Lease shall be extended for ten (10) years
beginning with Substantial Completion of the Expansion. Basic Rent attributable
to the original 505,250 square feet shall remain for the original ten (10) year
Term as specified in Exhibit C and shall then change to Market Rent for the
period remaining in the ten (10) year period following Substantial Completion of
the Expansion. The Extension Term provided in Section 32 shall begin immediately
following the ten (10) year period following Substantial Completion of the
Expansion.

        Provided that Tenant's credit at the time of Expansion is at least as
good as at the time of execution of this Lease, Landlord shall use its best
efforts to finance the Expansion. Given equal or better Tenant credit, if
Landlord is unable to finance the Expansion, Landlord shall offer to sell the
Premises to Tenant for fair market value ("FMV"). The arbitration method
referenced in Section 32 shall be used to determine FMV, except that the
experience requirement shall be at least ten (10) years experience in the
appraisal of warehousing and distribution buildings in the Indianapolis area. In
no event shall FMV be less than $14,000,000 in the year 2002 and increasing
annually thereafter by CPI.

        34.    Tax Abatement    It is a condition subsequent to this Lease that
Landlord obtain on or before the Commencement Date a stepped real estate tax
abatement for the 505,250 square foot Building to be constructed at the Premises
for a period of ten (10) years. Upon obtaining the tax abatement, Landlord shall
provide Tenant with detailed documentation from the taxing authorities setting
forth the terms of the abatement.

        35.    ADA Compliance    At the Commencement Date, Landlord shall
deliver the Premises to Tenant in compliance with the Americans with
Disabilities Act of 1990 (the "ADA"). Tenant shall be responsible for compliance
with the ADA during the Term of the Lease and any extensions thereof. Should
Landlord or Tenant receive notice of any alleged violation of the ADA relating
to any portion of the Premises; any claims made or threatened in writing
regarding noncompliance with the ADA and relating to any portion of the
Premises; or any governmental or regulatory actions or investigations instituted
or threatened regarding noncompliance with the ADA and relating to any portion
of the Premises, Landlord or Tenant shall advise the other party in writing
within ten (10) days after receipt of such notice, and provide the other with
copies of same (as applicable).

        36.    Hazardous Substances    The term "Hazardous Substances", as used
in this Lease shall mean pollutants, contaminants, or toxic or hazardous wastes,
or any other substances, the use and/or the removal of which is required or the
use of which is restricted, prohibited or penalized by any "Environmental Law",
which term shall mean any federal, state or local law, ordinance or other
statute of a governmental or quasi-governmental authority relating to pollution
or protection of the environment. Tenant hereby agrees that (A) no activity will
be conducted on the Premises that will produce any Hazardous Substance, except
for such activities that are part of the ordinary course of Tenant's business
activities (the "Permitted Activities") provided said Permitted Activities are
conducted in accordance with all Environmental Laws; Tenant shall be responsible
for obtaining any required permits and paying any fees and providing any testing
required by any governmental agency in connection with any use of Hazardous
Substances in the Premises by Tenant; (B) the Premises will not be used in any
manner for the storage of any Hazardous Substances except for the temporary
storage

21

--------------------------------------------------------------------------------


of such materials that are used in the ordinary course of Tenant's business (the
"Permitted Materials") provided such Permitted Materials are properly stored in
a manner and location meeting all Environmental Laws; Tenant shall be
responsible for obtaining any required permits and paying any fees and providing
any testing required by any governmental agency in connection with any use of
Hazardous Substances in the Premises by Tenant; (C) no portion of the Premises
will be used as a landfill or a dump; (D) Tenant will not install any
underground tanks of any type; (E) Tenant will not allow any surface or
subsurface conditions to exist or come into existence that constitute, or with
the passage of time may constitute a public or private nuisance; (F) Tenant will
not permit any Hazardous Substances to be brought onto the Premises, except for
the Permitted Materials described above, and if so brought or found located
thereon, the same shall be immediately removed, with proper disposal, and all
required cleanup procedures shall be diligently undertaken pursuant to all
Environmental Laws. Landlord or Landlord's representative shall have the right
but not the obligation to enter the Premises for the purpose of inspecting the
storage, use and disposal of Permitted Materials to ensure compliance with all
Environmental Laws. Should it be reasonably determined, that said Permitted
Materials are being improperly stored, used, or disposed of, then Tenant shall
immediately take such corrective action as reasonably required. Should Tenant
fail to take such corrective action within 24 hours, Landlord shall have the
right to perform such work and Tenant shall promptly reimburse Landlord for any
and all costs associated with said work. If at any time during or after the
Lease Term, the Premises are found to be so contaminated or subject to said
conditions due to any contamination of the Premises by Tenant, or Tenant's
employees, contractors, or invitees, Tenant shall diligently institute proper
and thoroughcleanup procedures at Tenant's sole cost, and Tenant agrees to
indemnify, defend and hold harmless Landlord, its lenders, any managing agents
and leasing agents of the Premises, and their respective agents, partners,
officers, directors and employees, from all claims, demands, actions,
liabilities, costs, expenses, damages (actual or punitive) and obligations of
any nature arising from or as a result of the use of the Premises by Tenant. The
foregoing indemnification and the responsibilities of Tenant shall survive the
termination or expiration of this Lease. Landlord acknowledges that Tenant will
use chemicals, supplies and equipment in connection with Tenant's use of the
Premises, typical to comparable office/warehouse/distribution center uses, (such
as, by way of example, but without limitation, industrial lubricants, batteries
and battery chargers, cleaning agents, etc.), and, provided that Tenant follows
all applicable laws, such use shall not be considered a violation of the terms
of this Lease.

        During the Lease Term, both Parties shall promptly provide the other
Party with copies of all summons, citations, directives, information inquiries
or requests, notices of potential responsibility, notices of violation or
deficiency, orders or decrees, claims, complaints, investigations, judgments,
letters, notice of environmental liens, and other communications, written or
oral, actual or threatened, from the United States Environmental Protection
Agency, Occupational Safety and Health Administration, the State of Indiana
Environmental Protection Agency or other federal, state, or local agency or
authority, or any other entity or individual, concerning (i) any Hazardous
Substance and the Premises; (ii) the imposition of any lien on the Leased
Premises, or (iii) any alleged violation of or responsibility under any
Environmental Law.

        Landlord shall provide to Tenant a copy of the Phase I Environmental
Assessment dated                        and the associated Reliance Letter
dated                        attached hereto and incorporated herein as
Exhibit E. Within thirty (30) days after the expiration of the Lease Term,
Tenant shall commission, at Tenant sole cost and expense, a new Phase I
Environmental Assessment addressing the then current condition of the Premises,
and within thirty (30) days thereafter Tenant shall provide to Landlord a copy
of such new Phase I Environmental Assessment and any associated Reliance Letter
(if applicable).

        To the best of Landlord's knowledge, neither Landlord nor any previous
owner or Tenant, released or discharged on, under, in, or about the Premises,
the Building, or any property adjacent thereto, or

22

--------------------------------------------------------------------------------


transported any Hazardous Substance to or from the Premises and/or the Building,
or any property adjacent thereto. Landlord shall not cause or knowingly permit
the presence, use, generation, release, discharge, storage, or disposal of any
Hazardous Substance on, under, in, or about, or in the transportation of any
Hazardous Substance to or from the Premises and/or the Building, or any property
adjacent thereto, in violation of any applicable laws. The Premises and/or the
Building, or any property adjacent thereto, is not in violation of any
Applicable Law. Tenant shall not be liable for the removal and/or disposal of
any Hazardous Substance, including, without limitation, any Hazardous Substance
used in the construction of the Premises and or the Building which, now or in
the future, may violate Applicable Law (as hereinafter defined).

        37.    Signage    Tenant shall be permitted to place its corporate
identification on the Premises and on a monument sign in front of the Premises
(the "Signs"). The exact design, size, location, installation and specifications
for such Signs are subject to local sign ordinances and Landlord's prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.

        38.    Space Availability Notification.    Landlord shall use its best
efforts to notify Tenant of the availability of additional space in Eaglepoint
Business Park, and Tenant shall use its best efforts to notify Landlord of its
need for additional space in Eaglepoint Business Park.

        39.    Construction Warranty.    Notwithstanding anything contained
herein to the contrary, Landlord covenants and agrees that Landlord's Work will
be built in accordance with the plans and specifications in EXHIBIT D, D-1, and
D-2 and the Scope of Work attached hereto, all applicable laws and regulations;
that Landlord has no knowledge of a violation of an Environmental Law at the
Premises; and that Landlord will repair at its sole cost and expense all defects
in workmanship and materials in the Premises (excluding improvements made by
Tenant) of which Landlord has been notified within one (1) year of the
Commencement Date. On the Commencement Date, the building services systems will
be in good electrical, mechanical and operating condition (including without
limitation the HVAC systems, foundation, slab, and other structural components,
the roof, roof membrane, roof drains, plumbing, walls, doors, windows, and
electrical systems). Landlord also shall provide to Tenant the benefit of any
and all warranties and guarantees of the contractor, subcontractors, installers,
suppliers and manufacturers during said one (1) year warranty period and for the
longer warranty periods applicable to other systems, subject in each case to any
limitations and exclusions set forth therein. However, the foregoing shall not
limit Landlord's responsibilities for maintenance, repair and replacement of
those repair items set forth in Section 11 of this Lease, nor limit Landlord's
obligations set forth in Section 2 of this Lease.

        40.    Memorandum of Lease.    If requested by Tenant, Landlord shall
execute and deliver a memorandum of lease in a mutually acceptable form in order
to give notice of this Lease; provided, however, the relations between Landlord
and Tenant with respect to the Premises shall be governed solely by the
provisions of this Lease and not by any such memorandum of lease. The cost of
recording such memorandum of lease shall be paid by Tenant.

        41.    Without Utilities.    Notwithstanding anything to the contrary
contained in the Lease in the event that Tenant is without any of its utility
services at any time that is thirty (30) days after the Fixturing Occupancy Date
due to any act or omission of Landlord, or Landlord's contractors, agents,
representatives, employees or invitees at any time that is thirty (30) days
after the Fixturing Occupancy Date, then Tenant shall be entitled to one day of
abatement of Basic Rent and Additional Rent for each day on which such
interruption of services occurs.

        42.    Legal Expenses.    In the event that either party institutes an
action or proceeding against the other party with respect to the violation of
any of the terms hereof, or with respect to a declaration of rights hereunder,
or intervenes in any suit in which the other is a party to enforce or protect
its interests or rights hereunder, the prevailing party shall be entitled to all
costs and expenses, including, reasonable attorneys' fees, incurred in such
actions or proceedings, and in any appeal in connection

23

--------------------------------------------------------------------------------


therewith by such prevailing party and if such prevailing party shall recover
judgment in any such action, proceeding, or appeal, such costs, expenses, and
attorneys' fees shall be included in and as part of such judgment.

        Signature page to follow.

24

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Landlord and Tenant hereto have each caused this
Lease to be duly executed and delivered in their respective names and behalfs as
of the day and year first above written.

    LANDLORD:
EAGLEPOINT PARTNERS TWO, LLC
an Indiana limited liability company
 
 
By:
/s/  GREGORY C. GURNIK            

--------------------------------------------------------------------------------

    Printed: Gregory C. Gurnik     Title: Member
 
 
TENANT:
GUITAR CENTER STORES, INC.
a(n) Delaware corporation
 
 
By:
/s/  BRUCE L. ROSS            

--------------------------------------------------------------------------------

    Printed: Bruce L. Ross      

--------------------------------------------------------------------------------

    Title: President      

--------------------------------------------------------------------------------

25

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.27

